          Case 7:18-cv-11639-PMH Document 57 Filed 07/29/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  PBR SALES, LLC,

                                  Plaintiff,
 v.                                                           ORDER

  LIBERTY PETROLEUM TRADING                                   18-cv-11639 (PMH)
  INTERNATIONAL, LLC,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff PBR Sales, LLC (“Plainitff”) commenced this action on December 13, 2018

against defendant and counterclaimant Liberty Petroleum Trading International, LLC

(“Defendant”) to recover damages for Defendant’s breach of contract. (Doc. 1). On January 29,

2019, Defendant asserted counterclaims against Plaintiff seeking damages for Plaintiff’s breach of

contract and negligent representation. Doc. 12. On November 20, 2019, the Court dismissed

Plaintiff’s claims for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). Doc. 31. On December

19, 2019, the Clerk entered a Certificate of Default against Plaintiff. Doc. 38. On February 26,

2020, Judge Briccetti, granted Defendant’s motion for default judgment as to liability and referred

the matter to Magistrate Judge Davison for an inquest on damages. Docs. 50, 51. On March 17,

2020, this case was reassigned to me. On June 22, 2020, Judge Davison issued a report and

recommendation (the “Report”) recommending that the Court enter judgment against Plaintiff in

the amount of $3,583,307.69. Doc. 55. For the reasons set forth below, the Court accepts Judge

Davison’s Report in its entirety.

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “Within 14 days after


                                                        1
         Case 7:18-cv-11639-PMH Document 57 Filed 07/29/20 Page 2 of 2




being served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations. “ Fed. R. Civ. P. 72(b)(2) see

also Report at 14 (“Pursuant to 28 U.S.C. § 636(b)(1), as amended, and Fed. R. Civ. P. 72(b), the

parties shall have fourteen (14) days pursuant to Fed. R. Civ. P. 6(d), from the date hereof to file

written objections to this Report and Recommendation.”). “When no objections to a Report are

made, the Court may adopt the Report if “there is no clear error on the face of the record.” Chen

v. New Trend Apparel, Inc., 8 F. Supp. 3d 406, 416 (S.D.N.Y. 2014) (quoting Adee Motor Cars,

LLC v. Amato, 388 F.Supp.2d 250, 253 (S.D.N.Y.2005)); see also Mannix v. Phillips, 619 F.3d

187, 192 (2d Cir. 2010) (noting that District Court applied “clear error” review because no

objections to the report and recommendation were filed).

       After a careful review of Judge Davison’s Report, and the evidence and documents referred

to therein, the Court finds no clear error in the Report. The Court therefore accepts the Report in

its entirety, adopts the reasons stated therein, and awards Defendant damages against Plaintiff in

the amount of $3,583,307.69.

       The Clerk is directed to enter judgment in favor of Defendant and against Plaintiff in the

amount of $3,583,307.69. The Clerk is also directed to terminate this action.



                                                             SO ORDERED:

Dated: New York, New York
       July 29, 2020
                                                             ____________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                                 2
